Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 11/1/2021, and is a Final Office Action. Claims 52-57, 59-67, 69-71 are pending in the application. 


Claim Objections
Claims 59, 69 are objected to because of the following informalities:  they depend on already cancelled claims (claims 58, 68).  For examination purposes, Examiner will consider claim 59 as depending on claim 57, and claim 69 as depending on claim 67.
Appropriate correction is required.







Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52-57, 59-67, 69-71 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 52 is directed towards a method, thus meeting the Step 1 category eligibility criterion. Claim 52 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include storing content consumption history comprising advertisement identifiers consumed by the user and a respective time at which each ad was consumed/ detecting at a first time, based on an input received at a first device at the first time after a predefined period of time during which no input was received at the first device, that the user has started using the first device/retrieving the content consumption history associated with the user/identifying from the consumption history a plurality of advertisements recently consumed by the user within a threshold period of time prior to the first time/determining whether any advertisement is of interest to the user/in response to determining that the ad is of interest: retrieving supplemental information associated with the ad and generating the supplemental information for display/setting, based on the retrieved log, the threshold period of time/determining, based on the retrieved log, a second time corresponding to a most recent user input received at the first device prior to the input received at the first time/determining that the difference between the first time and the second time is greater than the threshold period of time. The claimed invention also recites the abstract concept of a mental concept – i.e. mental process that can be 
 	This judicial exception is not integrated into a practical application. Claim 52 includes the additional limitations of a device and database; the device/database represent generic computing elements. The additional element of data gathering – i.e. retrieving a log of historical user inputs received at the first device- represents insignificant extra-solution activity, see MPEP 2106.05(g).
The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 52 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the device/database used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. The additional element of data gathering – i.e. retrieving a log of historical user inputs received at 
Independent claim 62 is directed to a system for performing the method of claim 52, thus meeting the Step 1 eligibility criterion. The claim does recite the same abstract idea as Claim 52. The claim performs the method of claim 52 using only generic components of a networked computer system. Therefore, Claim 62 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 52.
Remaining dependent claims 53-57, 59-61, 63-67, 69-71 further recite the abstract idea of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determining that a difference between the first time and the second time is greater than a threshold difference/determining, based on the log of recent user inputs, an average time between user inputs on the first device/determining, based on comparing the average time between user inputs with the difference, that the average time between user inputs is less than the difference/based on determining that the average time between user inputs is less than the difference, determining that the difference between the first time and the second time is greater than the threshold difference. The claims further include the additional limitations of data gathering, which represents insignificant extra-solution activity, see MPEP 2106.05(g): receiving a first input at a first time/retrieving a second time corresponding to a most recent user input received prior to the first user input/retrieving a log of recent user inputs/retrieving a location of a second device from a profile associated with the user. The additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea 


The prior art of record does not teach neither singly nor in combination the limitations of claims 52-57, 59-67, 69-71.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				claims recite patent-eligible subject matter
	In response, Examiner respectfully disagrees. As noted in the Office Action above, as well as the previous Office Action, the claimed invention recites an abstract idea, and the additional elements do not, alone or in combination, represent significantly more than the abstract idea itself, or integrate the judicial exception into a practical application.

				claimed invention is similar to DDR Holdings, and thus is directed towards patent-eligible subject matter
				claims are rooted in computer technology in order to solve a specific problem arising in the realm of content delivery over a computer network to a device
	In response, Examiner respectfully disagrees. The claimed invention and DDR Holdings have different fact patterns, and thus the two are not analogous.
The subject claim considered by the DDR Court pertained to a visitor of a host's website clicking on an advertisement for a third-party product displayed on the host's website, whereby the visitor is no longer being transported to the third party's website. In DDR, instead of losing visitors to the third-party's website, the host website can send its visitors to a web page on an outsource provider's server that incorporates "look and feel" elements from the host website, and provides visitors with the opportunity to purchase products from the third-party merchant without actually entering that merchant's website. Id. at 1257-58.                                                                                                                                                       Here, in contrast to the claims of DDR Holdings, the present claims are not necessarily rooted in computer technology to solve Internet-centric problems. See DDR Holdings, 773 F.3d at 1257.  Unlike DDR Holdings, Appellant's device is not claimed as solving or otherwise addressing an Internet-centric problem, but rather is directed to an abstract idea as discussed supra.

				claims solve the technical problem of how to ensure that supplemental content related to an advertisement recently consumed by a user is only provided to the mobile device of such user upon determining it is likely that the user is using the mobile device in order to find such supplemental content
				amended claims are directed to a specific solution to a particular technical problem, and therefore are not directed to an abstract idea, and integrate the alleged judicial exception into a practical application
	In response, Examiner notes that selecting and presenting supplemental content related to an advertisement recently consumer by a user represents a business practice/goal; thus, improving this practice relates to a business practice optimization, not to an improvement to another Because of the large number of advertisements consumed by a user even during a single media asset, it is difficult for an advertiser to determine whether the user is interested in their advertised product(s) or the products of another advertiser. It is of value to advertisers to understand when users are engaged with an advertisement so that the advertiser can provide additional information that may facilitate the user purchasing product(s)” , “Accordingly, systems and methods are described herein for presenting  supplemental information to a user that is related to an advertisement consumed by the user that the user found interesting”, “In this way, the system presents supplemental information associated with an 
advertisement to a user after the user consumes the advertisement and without explicitly prompting the user for the supplemental information. This enables the user to receive supplemental information efficiently by, for example, not having to type in a website URL or perform a search on a device, as the information is automatically presented. “
	There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				“setting, based on the retrieved log of historical inputs received at the first device, the threshold period of time” is not merely a generic function
	In response, Examiner notes that the claimed limitation of “setting, based on the retrieved log of historical inputs received at the first device, the threshold period of time” recites the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales 

				Cited art fails to teach “setting, based on the retrieved log of historical inputs received at the first device, the threshold period of time”
				Grandhi is silent as to such predefined length of time being set based on a retrieved log of user inputs received at a particular device, as claimed
	In response, Examiner notes that amended independent claims 52, 62, and subsequently their respective dependent claims, do overcome the cited prior art.		



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     

Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/10/2021